REISSUE NON-FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in Reissue Application 17/187,387 (“‘387”) for U.S. Patent No. 10,904,390 (“the ‘390 Patent”).
Claims 1-20 are original.  Claims 21-40 are newly added.  Claims 1-40 currently pending. 

Reason for Reissue
	This is a broadening reissue based on the Declaration By The Assignee (“Reissue Dec”) filed February 26, 2021, which states,
“Applicant submits this broadening reissue application as a result of at least one error related to at least claiming less than the Applicant had a right to claim, which renders US Patent No 10,904,390 at least partly inoperative and/or invalid for failing to protect the invention to the full extent allowed by law. An error upon which the subject broadening reissue is based is by reason of the patentee claiming more or less than they had the right to claim in at least claim 1 of the patent.  New claim 21 is broader than claim 1 because new claim 21 does not include “based on the determined relation of the variable to the input” as recited in claim 1.”


Specification
The disclosure is objected to because of the following informalities: The wrap-up engine is referred to as item 325 in Fig. 3; however, col. 21, line 44 refers to the wrap-up engine as item 315.  This appears to be a typographical error and the disclosure should be corrected to refer to the wrap-up engine as item 325.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations and their corresponding structure in the specification are:

In claims 11 and 20:
	processor to determine that the variable is related to the input
corresponding structure in the specification – 24:24-25:8 

processor to based on the determined relation of the variable to the input, determine an updated wrap-up time
corresponding structure in the specification – 24:24-25:8

processor to enable a machine learning process to analyze data in the database
corresponding structure in the specification – 15:39-44; 21:48-22:15; Fig. 3

processor to update a data model used to automatically determine updated wrap-up times based on the analysis of the machine learning process
corresponding structure in the specification – 21:61-22:3

In claim 14:
processor to enable a machine learning process to analyze data in the database, wherein the machine learning process retrieves data related to the variable from the database, and wherein the updated wrap-up time is based on the data
corresponding structure in the specification – 22:16-56

In claim 15:
processor to enable a machine learning process to analyze data in the database, wherein the machine learning process is further enabled to determine the updated wrap-up time based on a sentiment contained in the communication
corresponding structure in the specification – 22:16-56

In claim 16:
processor is further enabled to provide a second updated wrap-up time to an agent associated with a second communication based on the automatic classification and the input
corresponding structure in the specification – it is not clear where the algorithm is in the specification



In claim 18:
	processor to based on the determined relation of the variable to the input, determine an updated wrap-up time, wherein the updated wrap-up time is determined based on a rule of the contact center considered in combination with the database analysis by the machine learning process
corresponding structure in the specification – 24:61-25:8

In claim 19:
	processor is further enabled to wherein the updated wrap-up time is determined by the machine learning process and based on both of the input and the secondary input
corresponding structure in the specification – it is not clear where the algorithm is in the specification

In claim 37:
	processor to based on the variable, determine an updated wrap-up time of the communication
corresponding structure in the specification – 20:5-48; Fig. 2

In claim 40:
	processor is further enabled to retrieve data related to the variable from the database, and wherein the updated wrap-up time is based on the data
corresponding structure in the specification – 20:5-48; Fig. 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 16, 19 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 39 recite receiving the input comprises at least one of storing a result and automatically reporting a result.  It is not clear what the result is from.  In other words, storing or reporting a result of what?  Is further unclear how receiving an input relates to storing or reporting a result.  In other words, how is the input related to the result?
Claim 16 recites the limitation “processor is further enabled to provide a second updated wrap-up time to an agent associated with a second communication based on the automatic classification and the input” and claim 19 recites the limitation “processor is further enabled to wherein the updated wrap-up time is determined by the machine learning process and based on both of the input and the secondary input” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions.  No association between the structure and the functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation “processor is further enabled to provide a second updated wrap-up time to an agent associated with a second communication based on the automatic classification and the input” and claim 19 recites the limitation “processor is further enabled to wherein the updated wrap-up time is determined by the machine learning process and based on both of the input and the secondary input” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No association between the structure and the functions can be found in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,813,493 to Shaffer et al. (“Shaffer”) and U.S. Pat. No. 7,539,627 to Schmidt (“Schmidt”).
	As per claims 21 and 23, Shaffer discloses a method of managing an updated wrap-up time in a contact center, the method comprising:
	receiving, by an agent of the contact center, a communication having a variable
associated with the communication (3:63-66, “Agents may provide feedback on their ability to meet certain goals for call and wrap-up time, and the feedback may be used to modify target times for those agents providing feedback and for other agents.” where the agent feedback is the variable associated with the communication received by the agent; Fig. 3; Other variables may include time agent has already spent on call, caller profile, time caller spent in queue, 7:18-33, “Such parameters may include a required SLG, a length of a queue 54 (i.e., number and/or type of calls awaiting connection with an agent), specific time each agent as already spent on a respective current call, duration of time each caller has already spent in queue, profiles of callers and incoming call load during an interval of time (e.g., such as a time period typically considered "busy"). These parameters are merely examples of parameters which may be used by an ACD to calculate target call and wrap-up times… For example, profiles of callers may comprise an optional parameter. In this case, an agent taking a call with a more important caller (e.g., a highly valued customer) may be allotted more talk time for the agent to handle the call.”);
	based on the variable, determining an updated wrap-up time of the communication (3:63-66, “Agents may provide feedback on their ability to meet certain goals for call and wrap-up time, and the feedback may be used to modify target times for those agents providing feedback and for other agents.” where the agent feedback is the variable; Fig. 3; Other variables may include time agent has already spent on call, caller profile, time caller spent in queue, 7:18-33, “Such parameters may include a required SLG, a length of a queue 54 (i.e., number and/or type of calls awaiting connection with an agent), specific time each agent as already spent on a respective current call, duration of time each caller has already spent in queue, profiles of callers and incoming call load during an interval of time (e.g., such as a time period typically considered "busy"). These parameters are merely examples of parameters which may be used by an ACD to calculate target call and wrap-up times… For example, profiles of callers may comprise an optional parameter. In this case, an agent taking a call with a more important caller (e.g., a highly valued customer) may be allotted more talk time for the agent to handle the call.”); and
	providing a status of the updated wrap-up time to the agent on a display to the agent (11:4-14, “Adaptive or variable call duration 88 and adaptive or variable wrap-up duration 90 present an adaptive goal for each agent as he is handling the current contact. As the length of an ACD queue increases and the call center is at risk of missing a SLG (e.g., because of increased customer demand, higher call volumes, etc.), the ACD 34a dynamically calculates the (shorter) variable call and wrap-up durations necessary to meet the SLG and presents them to individual agents. The bars for variable call duration 88 and variable wrap-up duration may move right or left depending on the ACD calculations of such targets for agents.” 12:38-46, “At step 110, the at least one modified target time is presented to the first agent, for example, through an endpoint associated with the first agent using a processor. As indicated above, the receipt of one or more calls at an ACD may affect and lead to modifications of target call and wrap-up durations for a plurality of agents each currently handling their own calls. These modified durations may be presented to the agents individually as indicated above.” where an endpoint can be a display (see item 32a in Fig. 1); item 110 in Fig. 4; Fig. 3, reproduced below, is an exemplary GUI display shown to agents).
                                         
    PNG
    media_image1.png
    917
    639
    media_image1.png
    Greyscale

While Shaffer does not expressly disclose storing the updated wrap-up time in a database comprising timing variables, or storing a result (claim 23), Shaffer does disclose use of databases in automatic call distributors in the background of the invention (1:17-23).  Additionally, Shaffer discloses use of historical data for its metrics (10:58-65).  Historical data is typically stored in databases for future use.
Further, Schmidt discloses storing a value in a database that represents workload calculated from several components such as call preparation time and post-call administration time (4:4-16, “The other way is to basically rely on directly tracked and stored data for call volume and talking time when servicing the calls. Then, with optional inclusion of estimated call preparation time and post-call administration time, a compound quantity can be stored in a database describing the workload calculated from its several components. Then the regression analysis is done on this compound data, and a respective workload forecast value also results for every 30 minutes.”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shaffer to include storing the updated wrap-up time in a database comprising timing variables because doing so enables the call system to use the data to learn and predict more accurate call-related times (Schmidt, 4:4-16), which is a goal of Shaffer’s (8:38-40, “an agent feedback mechanism may be implemented to increase the accuracy of the duration computations. For example, an agent may be requested to provide the ACD with information regarding his projected ability to comply with the goals set for him”).

As per claim 22, Shaffer discloses the method of claim 21, wherein the variable is received during the communication (8:42-49, “The feedback request for a call may be transmitted while an agent is currently communicating on the call. The agent may be requested to let the system know if he will be able to handle the contact within the requested variable call and/or wrap-up parameters. For example, if the agent is handling a difficult caller, he may indicate to the system that he will need to go over the target call duration goal.”).

As per claim 24, Shaffer discloses the method of claim 21, wherein the status comprises displaying a countdown of the updated wrap-up time (11:11-14, “The bars for variable call duration 88 and variable wrap-up duration may move right or left depending on the ACD calculations of such targets for agents.” Fig. 3).

As per claim 28, Shaffer discloses the method of claim 21, wherein the variable changes during the communication, and wherein the updated wrap-up time is based on the variable changes (11:11-14, “The bars for variable call duration 88 and variable wrap-up duration may move right or left depending on the ACD calculations of such targets for agents.” Fig. 3).

As per claim 29, Shaffer discloses the method of claim 21, wherein the variable changes during the communication, and wherein a second updated wrap-up time is determined based on the variable changes (12:23-25, “The at least one target time may be continuously modified based on call parameters and a service level goal.” Fig. 3).

As per claim 30, Shaffer discloses the method of claim 29, further comprising:
providing a status of the second updated wrap-up time to the agent on the display (12:44-46, “These modified durations may be presented to the agents individually as indicated above.” Fig. 3).

As per claim 32, Shaffer discloses a method of managing a wrap-up time in a contact center, the method comprising:
receiving, by an agent of the contact center, a communication having a variable
associated with the communication (3:63-66, “Agents may provide feedback on their ability to meet certain goals for call and wrap-up time, and the feedback may be used to modify target times for those agents providing feedback and for other agents.” where the agent feedback is the variable associated with the communication received by the agent; Fig. 3; Other variables may include time agent has already spent on call, caller profile, time caller spent in queue, 7:18-33, “Such parameters may include a required SLG, a length of a queue 54 (i.e., number and/or type of calls awaiting connection with an agent), specific time each agent as already spent on a respective current call, duration of time each caller has already spent in queue, profiles of callers and incoming call load during an interval of time (e.g., such as a time period typically considered "busy"). These parameters are merely examples of parameters which may be used by an ACD to calculate target call and wrap-up times… For example, profiles of callers may comprise an optional parameter. In this case, an agent taking a call with a more important caller (e.g., a highly valued customer) may be allotted more talk time for the agent to handle the call.”);
receiving an input from a source external to the contact center, wherein the input is related to the variable (1:29-37, “As part of the contract between the hosted ACD service provider and their clients, a service level agreement (SLA) may be negotiated. One key aspect of the SLA is meeting predetermined service level goals (SLGs) or targets such as answering a specified percent of incoming calls are within a predetermined time (e.g., 80% of incoming calls must be answered within 20 seconds). The hosted ACD service provider may be paid in accordance with its ability to meet the agreed upon SLA.” where the SLA/SLGs represent business rules, where business rules are identified in the ‘390 patent as being an example of external source information. (1:64-2:16) and where the agent feedback relates to the SLA/SLGs):
based on the input, determining an updated wrap-up time of the communication (7:52-67, “As the call volume for ACD 34a increases, the aforementioned calculations may indicate that the ACD may not be able to meet a SLG if it continues to operate within the same parameters. To alleviate this problem, the ACD system, for example through processor 46, may calculate variable call and wrap-up durations that are shorter than the fixed call and wrap-up durations. If agents are able to meet these variable duration goals, then the ACD may more easily meet its SLA goals. When the new durations are calculated, they may be presented to specific agents as new goals for handling their current contacts. In some embodiments, all relevant agents may be presented with the same shorter variable call and wrap-up durations. The receipt of a new call may affect target call and wrap-up durations (i.e., require shorter target durations to meet a SLG) for a plurality of agents each handling their own calls when the new call is received.”); and
providing the updated wrap-up time to the agent as an amount of time rendered on a display to the agent (11:4-14, “Adaptive or variable call duration 88 and adaptive or variable wrap-up duration 90 present an adaptive goal for each agent as he is handling the current contact. As the length of an ACD queue increases and the call center is at risk of missing a SLG (e.g., because of increased customer demand, higher call volumes, etc.), the ACD 34a dynamically calculates the (shorter) variable call and wrap-up durations necessary to meet the SLG and presents them to individual agents. The bars for variable call duration 88 and variable wrap-up duration may move right or left depending on the ACD calculations of such targets for agents.” 12:38-46, “At step 110, the at least one modified target time is presented to the first agent, for example, through an endpoint associated with the first agent using a processor. As indicated above, the receipt of one or more calls at an ACD may affect and lead to modifications of target call and wrap-up durations for a plurality of agents each currently handling their own calls. These modified durations may be presented to the agents individually as indicated above.” where an endpoint can be a display (see item 32a in Fig. 1); item 110 in Fig. 4; Fig. 3, reproduced below, is an exemplary GUI display shown to agents).
                                         
    PNG
    media_image1.png
    917
    639
    media_image1.png
    Greyscale

While Shaffer does not expressly disclose storing the updated wrap-up time in a database comprising timing variables, Shaffer does disclose use of databases in automatic call distributors in the background of the invention (1:17-23).  Additionally, Shaffer discloses use of historical data for its metrics (10:58-65).  Historical data is typically stored in databases for future use.
Further, Schmidt discloses storing a value in a database that represents workload calculated from several components such as call preparation time and post-call administration time (4:4-16, “The other way is to basically rely on directly tracked and stored data for call volume and talking time when servicing the calls. Then, with optional inclusion of estimated call preparation time and post-call administration time, a compound quantity can be stored in a database describing the workload calculated from its several components. Then the regression analysis is done on this compound data, and a respective workload forecast value also results for every 30 minutes.”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shaffer to include storing the updated wrap-up time in a database comprising timing variables because doing so enables the call system to use the data to learn and predict more accurate call-related times (Schmidt, 4:4-16), which is a goal of Shaffer’s (8:38-40, “an agent feedback mechanism may be implemented to increase the accuracy of the duration computations. For example, an agent may be requested to provide the ACD with information regarding his projected ability to comply with the goals set for him”).

As per claim 33, Schaffer discloses the method of claim 32, wherein the input is received during the communication (7:52-67, “As the call volume for ACD 34a increases, the aforementioned calculations may indicate that the ACD may not be able to meet a SLG if it continues to operate within the same parameters. To alleviate this problem, the ACD system, for example through processor 46, may calculate variable call and wrap-up durations that are shorter than the fixed call and wrap-up durations. If agents are able to meet these variable duration goals, then the ACD may more easily meet its SLA goals. When the new durations are calculated, they may be presented to specific agents as new goals for handling their current contacts. In some embodiments, all relevant agents may be presented with the same shorter variable call and wrap-up durations. The receipt of a new call may affect target call and wrap-up durations (i.e., require shorter target durations to meet a SLG) for a plurality of agents each handling their own calls when the new call is received.”).

As per claim 34, Shaffer discloses the method of claim 32, wherein the determining the updated wrap-up time is after determining that the input is related to the variable (7:52-67, “As the call volume for ACD 34a increases, the aforementioned calculations may indicate that the ACD may not be able to meet a SLG if it continues to operate within the same parameters. To alleviate this problem, the ACD system, for example through processor 46, may calculate variable call and wrap-up durations that are shorter than the fixed call and wrap-up durations. If agents are able to meet these variable duration goals, then the ACD may more easily meet its SLA goals. When the new durations are calculated, they may be presented to specific agents as new goals for handling their current contacts. In some embodiments, all relevant agents may be presented with the same shorter variable call and wrap-up durations. The receipt of a new call may affect target call and wrap-up durations (i.e., require shorter target durations to meet a SLG) for a plurality of agents each handling their own calls when the new call is received.”).

As per claim 35, Shaffer discloses the method of claim 32, further comprising: retrieving data related to the variable from the database, wherein the updated wrap-up time is based on the data (1:19-23, “(ii) review database(s) for instructions on what to do with a particular call; (iii) using these instructions, identify an appropriate agent and queue the call, often times providing a prerecorded message; and (iv) connect the call to an agent as soon as the agent is available.” 2:23-28, “The method includes presenting to the first agent at least one target time associated with handling the first call and modifying the at least one target time associated with handling the first call based on call parameters and a service level goal. The call parameters comprise a status of a queue comprising calls awaiting connection with agents.” Data related to queuing calls is retrieved from the database, where the status of queues and agent feedback may be used to update wrap-up times.  2:62-3:9, “Technical advantages of particular embodiments include methods and systems for handling calls at an automatic call distribution system that provide target call and wrap-up durations for agents based on service level goals and continuously monitored events, conditions and parameters associated with the automatic call distribution system, such as incoming call rate, queue status (e.g., length, number and type of calls waiting in the queue), identity of callers and average agent call time. Agents may provide feedback on their ability to meet certain goals for call and wrap-up time, and the feedback may be used to modify target times for those agents providing feedback and for other agents. Thus, efficiency of automatic call distribution systems is improved as agents are informed of target times that will better enable the call center or system to reach service level commitments.”).

As per claim 36, Shaffer discloses the method of claim 32, further comprising:
analyzing the database to obtain the input (1:19-23, “(ii) review database(s) for instructions on what to do with a particular call; (iii) using these instructions, identify an appropriate agent and queue the call, often times providing a prerecorded message; and (iv) connect the call to an agent as soon as the agent is available.” 3:66-4:2, “efficiency of automatic call distribution systems is improved as agents are informed of target times that will better enable the call center or system to reach service level commitments.” The instructions on queuing calls and selecting agents are driven by the SLA/SLGs.).

	Claim 37 recites substantially similar subject matter to that of claim 21 and therefore, is rejected for the same reasons.  Additionally, Shaffer discloses a processor and computer memory storing data thereon that enables the processor (Fig. 2).

As per claim 38, Shaffer discloses the system of claim 37, wherein the processor is further enabled to receive input from the agent during the updated wrap-up time (6:62-7:3, “Once an agent is through handling a call, the agent may be required to perform various tasks such as summarizing any call issues, entering a customer order or any other particular tasks required as a result of the call, the caller, the ACD host or the business to which the call relates. The period of time in which the agent performs such tasks may be identified as wrap-up time, and ACD 34a may wait until the agent completes the wrap-up tasks before distributing another call to the agent for handling.”).

As per claim 39, Shaffer discloses the system of claim 38, wherein the receiving the input comprises at least one of storing a result and automatically reporting a result (6:62-7:3, “Once an agent is through handling a call, the agent may be required to perform various tasks such as summarizing any call issues, entering a customer order or any other particular tasks required as a result of the call, the caller, the ACD host or the business to which the call relates. The period of time in which the agent performs such tasks may be identified as wrap-up time, and ACD 34a may wait until the agent completes the wrap-up tasks before distributing another call to the agent for handling.”  Entering a customer order may be storing a result.).

As per claim 40, Shaffer discloses the system of claim 37, wherein the processor is further enabled to retrieve data related to the variable from the database, and wherein the updated wrap-up time is based on the data (1:19-23, “(ii) review database(s) for instructions on what to do with a particular call; (iii) using these instructions, identify an appropriate agent and queue the call, often times providing a prerecorded message; and (iv) connect the call to an agent as soon as the agent is available.” 2:23-28, “The method includes presenting to the first agent at least one target time associated with handling the first call and modifying the at least one target time associated with handling the first call based on call parameters and a service level goal. The call parameters comprise a status of a queue comprising calls awaiting connection with agents.” Data related to queuing calls is retrieved from the database, where the status of queues and agent feedback may be used to update wrap-up times.  2:62-3:9, “Technical advantages of particular embodiments include methods and systems for handling calls at an automatic call distribution system that provide target call and wrap-up durations for agents based on service level goals and continuously monitored events, conditions and parameters associated with the automatic call distribution system, such as incoming call rate, queue status (e.g., length, number and type of calls waiting in the queue), identity of callers and average agent call time. Agents may provide feedback on their ability to meet certain goals for call and wrap-up time, and the feedback may be used to modify target times for those agents providing feedback and for other agents. Thus, efficiency of automatic call distribution systems is improved as agents are informed of target times that will better enable the call center or system to reach service level commitments.”).






Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,813,493 to Shaffer et al. (“Shaffer”), U.S. Pat. No. 7,539,627 to Schmidt (“Schmidt”), and U.S. Pat. No. 10,817,894 to Smyth et al. (“Smyth”).

As per claims 25 and 26, Shaffer/Schmidt do not expressly disclose the method of claim 21, wherein the variable is related to a sentiment.  Smyth discloses a sentiment analysis (9:1-4, “As an example, the sentiment analysis data may include sentiment of a contact, for example, happy, angry, complain, etc. during an interaction of the contact with a contact center agent.”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shaffer/Schmidt to have the variable be related to a sentiment because doing so provides the call system with an additional parameter with which to use to maintain a service level goal, which is a goal of Shaffer’s (12:20-36, “the at least one target time presented to the first agent is modified based on call parameters and a service level goal”).

As per claim 27, Shaffer/Schmidt do not expressly disclose the method of claim 21, further comprising: analyzing the variable to classify the communication based on a rule regarding a sentiment. Smyth discloses a sentiment analysis engine (8:50-59, “In one embodiment, the harvest module 129 may communicate with a ticketing system, an order tool system, a sentiment analysis engine, a customer relationship management (CRM) system, and a business process management system (BPM) to build or add data to the context store 127. The harvest module 129 may communicate with these systems and provide updated data to the context store 127 according to various contacts that are being handled and monitored within the contact center 100.” 9:18-24, “In one embodiment, the harvest module 129 harvests the sentiment analysis data, the CRM updates, the order update information, Post call/interaction survey, Call/interaction metrics, and any interaction context data, as described above. The harvest module 129 gathers this data and other information that has changed during, and in the aftermath of, the customer interaction.”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shaffer/Schmidt to analyze the variable to classify the communication based on a rule regarding a sentiment because doing so provides the call system with an additional parameter with which to use to maintain a service level goal, which is a goal of Shaffer’s (12:20-36, “the at least one target time presented to the first agent is modified based on call parameters and a service level goal”).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,813,493 to Shaffer et al. (“Shaffer”), U.S. Pat. No. 7,539,627 to Schmidt (“Schmidt”), and U.S. Pat. No. 7,092,509 to Mears et al. (“Mears”).

As per claim 31, Shaffer/Schmidt do not expressly disclose the method of claim 30, wherein the status comprises a countdown of the second updated wrap-up time on the display, and wherein the countdown starts when the communication ends.  Mears discloses a wrap-up countdown for the agent (51:55-64, “The contact display 238-7 keeps a running count of the time being devoted to the current contact. When the communications portion of a contact is over (e-mail sent, hang-up, etc.), and when the agent has entered the wrap-up stage of the contact, this timer continues running. Until the agent has reset status to ready by exiting wrap-up, signified by the green traffic light of the agent status interface 238-5, the contact is still active. The wrap-up display 238-8 is a countdown reminder of the time it is taking the agent to complete the wrap-up stage of the contact.” Figs. 46 and 48).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Shaffer/Schmidt to include a countdown of the second updated wrap-up time on the display, and wherein the countdown starts when the communication ends as doing so reminds the agent of the time it is taking for the agent to perform wrap-up functions, thus, helping the agent and the call center stay on track with their SLA/SLGs (Shaffer, 7:15-18, “As indicated above, particular embodiments calculate and present to agents target call and wrap-up durations based on continuously monitored parameters to better enable a call center or ACD host to meet its service level goals (SLGs).”).

Allowable Subject Matter
Claims 1-11, 13-15, 17, 18, and 20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance are the same as in the original prosecution history.  None of the references cited disclose, inter alia, 
determining that the variable is related to the input;
based on the determined relation of the variable to the input, determining an updated wrap-up time;
storing the updated wrap-up time and the input in a database comprising timing variables;
enabling a machine learning process to analyze data in the database;
providing the updated wrap-up time to the agent as an amount of time rendered on a display to the agent; and
updating a data model used to automatically determine updated wrap-up times based on the database analysis of the machine learning process.

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”



Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘390 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/BJP /Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992